 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE MO’NIQUE WILLIAMS                          No. 2:21-cv-00229-TLN-CKD
      MOOTRY,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      JOSHUA DAVID BENBROOK, et al.,
15
                         Defendants.
16

17          Plaintiff Lonnie Mo’Nique Williams Mootry (“Plaintiff”), a state prisoner proceeding pro

18   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On May 19, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                       1
 1          1. The Findings and Recommendations filed May 19, 2021 (ECF No. 10), are ADOPTED

 2   IN FULL;

 3          2. Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 4) is DENIED; and

 4          3. Plaintiff is granted 14 days within which to pay the filing fee for this action. Failure to

 5   pay the filing fee within 14 days will result in dismissal.

 6          IT IS SO ORDERED.

 7   DATE: July 7, 2021

 8
                                                        Troy L. Nunley
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
